UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 9, 2006*
                              Decided March 23, 2006

                                       Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2898

ANTHONY SMITH,                                Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of
                                              Indiana, South Bend Division.
      v.
                                              No. 3:02-CV-0233-PPS
CECIL DAVIS, Superintendent, et
al.,                                          Philip P. Simon,
     Defendants-Appellees.                    Judge.


                                     ORDER

        Indiana inmate Anthony Smith appeals from a jury verdict in favor of four
correctional officials, finding them not liable for damages in Smith’s suit under 42
U.S.C. § 1983, for mistreatment during an assault investigation and retaliation for
filing a grievance. He also appeals the denial of his request for an injunction
preventing the defendants from retaliating against him in the future and
immediately releasing him from segregation. We affirm.


      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-2898                                                                    Page 2


       Gilbert Peters, a correctional case manager, and Troy Cambe, a correctional
officer, investigated claims made by confidential informants that Smith assaulted
another inmate, Ricky Keith. Smith and Keith both denied that the assault
occurred. Smith became upset at the accusation and called Cambe a “peon” and
insisted that both officials fabricated the assault charges. Nonetheless, Smith was
placed on “key-lock status” while the assault was investigated, and correctional
investigator Charles Whelan ultimately concluded that there was not enough
evidence to prove Smith assaulted Keith. Smith then filed a grievance against
Peters and Cambe, claiming that they abused their authority and attempted to
coerce Keith to confirm the assault. Approximately three weeks later Smith was
placed in administrative segregation. Smith believed that several prison officials
with supervisory capacity, including Edwin Buss, the assistant superintendent of
operations, authorized Peters and Cambe to reclassify Smith and place him in
administrative segregation based on the alleged assault and out of retaliation for
his having filed the grievance. He has remained in segregation for three years and
appears to still be there.

      Smith filed a § 1983 suit against Peters, Cambe, and Buss, as well as Whelan
and three other prison officials with supervisory authority. He alleged that these
defendants retaliated against him for filing the grievance by placing him in
administrative segregation and holding him there indefinitely. He also sought an
injunction ordering prison officials to never retaliate against inmates for filing
grievances, and to immediately release him from administrative segregation into
the general population.

        The district court screened Smith’s complaint under 28 U.S.C. § 1915A, and
dismissed several claims related to his alleged mistreatment during the assault
investigation. The court granted Smith leave to proceed against all officials in their
individual capacities for damages related to retaliation, and leave to proceed on his
claim for injunctive relief against all defendants except Peters and Cambi in their
official capacities.

       A jury found that Smith was the victim of retaliation and awarded him one
dollar in compensatory damages each from Cambe, Peters, and Buss. The jury also
awarded $1000 in punitive damages from both Cambe and Peters and $200 from
Buss. The jury found the four other officials not liable for retaliation. After trial
Cambe, Peters, and Buss moved under Fed. R. Civ. P. 50 for judgment as a matter
of law, and the court denied the motion. The district court also denied Smith’s
request for a permanent injunction prohibiting prison officials from retaliating
against inmates who filed grievances because he could not show that the prison had
a policy of such retaliation. In addition the court denied Smith’s request to enjoin
No. 04-2898                                                                       Page 3

the prison from continuing to hold him in segregation; according to the court,
Smith’s placement in segregation promoted legitimate penological interests, given
his gang affiliation, as well as his history of prior disorderly conduct and prior acts
of intimidation.

        Proceeding pro se on appeal, Smith first contests the dismissal of his First
Amendment claims that the district court dismissed in its initial screening order.
As the district court noted, however, such free speech claims for calling prison
officials names are without merit and the claims were properly dismissed. See Hale
v. Scott, 371 F.3d 917, 919 (7th Cir. 2004); Ustrak v. Fairman, 781 F.2d 573, 580
(7th Cir. 1986).

       Smith also seems to argue that the jury could not have made its liability
findings based on the evidence presented at trial. Smith contends that the four
prison officials found not guilty of retaliation bore supervisory liability because they
were aware of and approved Peters’ and Cambe’s conduct. He argues that officers
Davis, Anderson, Batchelor, and Whelan knew of the retaliation as a result of the
grievance he filed, and knowingly and willingly participated in the retaliation, or at
least recklessly failed to stop it. The jury, however, considered Smith’s evidence as
well as the defendants’ testimony that they were not aware of Smith’s grievance at
the time he was placed in administrative segregation. Ultimately the jury found
that Smith failed to establish these four officers’ liability, and Smith has offered no
reason to disturb the jury’s assessment of the facts. See Appelbaum v. Milwaukee
Metro. Sewerage Dist., 340 F.3d 573, 581 (7th Cir. 2003); Turner v. Miller, 301 F.3d
599, 602 (7th Cir. 2002).

       Finally Smith appears to argue that the district court should have granted
his requests for injunctive relief and ordered his release from segregation because,
he believes, he is still being held in retaliation for filing his grievance. The district
court declined to order Smith released from segregation, however, based on its
conclusion that his placement there promoted legitimate penological interests. The
court also declined Smith’s request for a permanent injunction prohibiting the
prison from retaliating against inmates who file grievances because Smith failed to
prove at trial that the prison had a policy or custom of engaging in such retaliation.
The court did not abuse its discretion by declining to order these injunctions. See
Denius v. Dunlap, 330 F.3d 919, 928 (7th Cir. 2003).

                                                                            AFFIRMED.